Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 04/20/2022 has been received.  Claim 4 is canceled. Claims 1-3 and 5-13 are pending and under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, and 11-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hoffman (1999, Investigational New Drugs, 17:343-359) as evidenced by Murata (2020, in vivo, 34:3241-3245) is withdrawn in light of the amendment incorporating the limitations of previously pending claim 4 into claim 1.

The rejection of claim(s) 1-3 and 6-13 under 35 U.S.C. 102a1 as being anticipated by Wang (1999, Int. J. Cancer, 51:992-995) as evidenced by Murata (2020, in vivo, 34:3241-3245) is withdrawn in light of the amendment incorporating the limitations of previously pending claim 4 into claim 1.
The rejection of claim(s) 1-2, 8 and 11-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fu (1992, PNAS, 89:5645-5649) as evidenced by Murata (2020, in vivo, 34:3241-3245) is withdrawn in light of the amendment incorporating the limitations of previously pending claim 4 into claim 1.
The rejection of claim(s) 1-2, 8-10 and 12 under 35 U.S.C. 102a1 as being anticipated by Kuo (1995, PNAS, 12085-12089) as evidenced by Murata (2020, in vivo, 34:3241-3245) is withdrawn in light of the amendment incorporating the limitations of previously pending claim 4 into claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1 and 4-5  remain rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (1999, Investigational New Drugs, 17:343-359) as evidenced by Murata (2020, in vivo, 34:3241-3245) OR Wang (1999, Int. J. Cancer, 51:992-995) Murata (2020, in vivo, 34:3241-3245) OR Fu (1992, PNAS, 89:5645-5649) OR Kuo (1995, PNAS, 12085-12089) as evidenced by Murata (2020, in vivo, 34:3241-3245) in view of Hughes (published online March 2018, Br J Radiol 2019; 92: 20170955, pages 1-12)
Hoffman, Wang, Fu and Kuo each, independently meet limitations of claim 1 as set forth at pages 3-6 of the office action dated 12/27/2021.  No reference teaches the formation of a second pocket or leaving the incision open to allow for oxygenation of the transplant that was previously recited in claim 4 and is now added to claim 1.
However, Hughes taught that hypoxic areas of tumors have been long known to be resistant to cancer therapies.  Thus, in the models of Hoffman, Wang and Fu, hypoxia in a newly transplanted tumor that lacks vasculature, would pose a problem for screening cancer therapies against cells in a hypoxic environment. 
Thus, it would have been obvious at the time of filing to combine the teachings of Hoffman, Wang, Fu or Kuo with those of Hughes to arrive at the invention as claimed wherein the incision is left open to allow oxygenation of the tissue.  One would be motivated to make such a combination as Hughes taught that the tumors in hypoxic environments could be resistant to potential therapies, rendering it more difficult to use the models of Hoffman, Wang or Fu for their intended purpose.  It would also be obvious to make a second pocket from the first incision to allow transplant of more tumor tissue, or from a second incision where the incision could be closed to compare and test the effects of oxygenation between the open and closed pocket.  One would have a reasonable expectation of success in combining the methods as it was well within the skill of the ordinary artisan to make an additional pocket and to leave an incision open and observe the effects.
Applicant argues with regard to each of Hoffman, Wang, Fu, and Kuo, that the references do not teach that the surrounding cells form a micro and macro environment of the transplanted tumor. In response, because the tumor is transplanted with its surrounding tissue, the micro- and macro-environments are already in place. 
Applicant disagrees with the Examiner’s findings and submits that the findings are erroneous and merely conclusory.  Applicant states, “Although the problem is known, how the problem can render a solution obvious.” It appears Applicant may be arguing that there is no nexus between the problem and the solution, that the skilled artisan would not see leaving the incision open to the air as a solution to the hypoxic environment. 
In response, Applicant fails to point out where the Examiner erred.  Additionally, it is common knowledge that leaving a wound (incision) open allows oxygen to reach the tissue. The same would be true of a tumor. It is common knowledge that air contains oxygen and provides oxygenation.  Strodtbeck ("Physiology of wound healing." Newborn and infant nursing reviews 1.1 (2001): 43-52.) teaches that closure of a wound surface (incision) is necessary to create a hypoxic environment (page 47).  Bugbee ("Absolute and relative gas concentration: understanding oxygen in air." February 27 (2006): 1-9) teaches air contains 20.95% O2. "If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final." See MPEP 2144.03.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632